UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :
                             Plaintiff,                           :
                                                                  : DECLARATION
                           -v.-                                   :
                                                                  : 20 Civ. 6910 (LGS)
ANY AND ALL FUTURE FEES OWED TO                                   :
SHELDON SILVER BY WEITZ & LUXENBERG, :
P.C. RELATED TO ANY REFERRALS OF                                  :
PATIENTS BY ROBERT TAUB TO WEITZ &                                :
LUXENBERG, P.C. THAT OCCURRED PRIOR TO :
2008,                                                             :
                                                                  :
                             Defendant-in-rem.                    :
                                                                  :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x

STATE OF NEW YORK                                   )
COUNTY OF NEW YORK                                  : ss.:
SOUTHERN DISTRICT OF NEW YORK                       )

                   Daniel C. Richenthal, pursuant to Title 28, United State Code, Section 1746,

   declares under penalty of perjury as follows:

           1.      I am an Assistant United States Attorney in the Office of Audrey Strauss, Acting

   United States Attorney for the Southern District of New York, and serve as an attorney for the

   Government herein.      I am one of the attorneys responsible for the above-captioned matter, and as

   such, I am familiar with the facts and circumstances of this proceeding.              This Declaration is

   submitted in support of the Government’s application for a Judgment of Forfeiture with respect to

   the above-captioned Defendant-in-rem.

           2.       On August 26, 2020, the United States commenced an in-rem forfeiture action

   seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified Complaint for Forfeiture

   (the “Verified Complaint”).
       3.      The Verified Complaint seeks the forfeiture of the Defendant-in-rem to the United

States, pursuant to Title 18, United States Code, Section 981(a)(1)(C), as proceeds traceable to the

commission of the bribery scheme charged in United States v. Sheldon Silver, S1 15 Cr. 93 (VEC)

(the “Criminal Action”).    As set forth in the Verified Complaint, the Government alleges that any

and all future fees owed to Sheldon Silver (the “defendant”) by Weitz & Luxenberg, P.C. related

to any referrals of patients from Robert Taub to Weitz & Luxenberg, P.C. that occurred prior to

2008 is forfeitable as property constituting or derived from criminal proceeds.

       4.      The Verified Complaint sets forth that, following a jury trial, the defendant was

found guilty of the bribery scheme charged in the Criminal Action.

       5.      The Verified Complaint further set forth that, on July 20, 2020, a Consent

Preliminary Order of Forfeiture as to Specific Properties/Money Judgment was entered in the

Criminal Action, wherein the parties agreed that the defendant would not contest the civil forfeiture

of the Defendant-in-rem and waived all notice requirements of such a civil forfeiture.

       6.      Beginning on or about September 28, 2020, and continuing through October 27,

2020, the Government published notice of the Verified Complaint for Forfeiture against the

Defendant-in-rem, on the official government internet site, www.forfeiture.gov, for at least 30

consecutive days, and proof of such publication was filed on December 4, 2020 (Dkt. 7).

       7.      As set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of forfeiture

specified the Defendant-in-rem and the intent of the United States to forfeit and dispose of the

Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate the

validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first day

of publication of the Notice on the official government internet site.


                                                  2
       8.      No claims or answers have been filed or made in this action and no other parties

have appeared to contest the action, and the requisite time periods in which to do so, as set forth

in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement Rules for

Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired.

       9.      The defendant is the only person and/or entity known by the Government to have a

potential interest in the Defendant-in-rem.

       10.     Accordingly, the Government respectfully requests that the Court enter the

attached proposed Judgment of Forfeiture enclosed herewith as Exhibit A.

       11.   There has been no prior application for the relief sought herein. I declare the

foregoing to be true and correct pursuant to Title 28, United States Code, Section 1746.

Dated: New York, New York
       December 4, 2020



                                              _______________________
                                              Daniel C. Richenthal
                                              Assistant United States Attorney




                                                 3
